STATE OF MINNESOTA

                                     IN SUPREME COURT

                                         A15-1481

Court of Appeals                                                              Lillehaug, J.
                                                                    Dissenting, Chutich, J.

State of Minnesota,

                      Respondent,

vs.                                                             Filed: February 15, 2017
                                                                Office of Appellate Courts
Leona Rose deLottinville,

                      Appellant.

                               ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Brandi Schiefelbein, Meeker County Attorney, Samuel P. Weeks, Assistant Meeker
County Attorney, Litchfield, Minnesota, for respondent.

Cathryn Middlebrook, Chief Appellate Public Defender, Sharon E. Jacks, Assistant State
Public Defender, Saint Paul, Minnesota, for appellant.

Cort C. Holten, Jeffrey D. Bores, Gary K. Luloff, Chestnut Cambronne P.A., Minneapolis,
Minnesota, for amicus curiae Minnesota Police and Peace Officers Association Legal
Defense Fund.
                              _______________________

                                       SYLLABUS

       Neither the United States Constitution nor the Minnesota Constitution requires

police to obtain a search warrant before entering a third party’s home to execute a lawfully

issued arrest warrant for a guest.

       Affirmed.


                                             1
                                       OPINION

LILLEHAUG, Justice.

       This case presents the question of whether police, having obtained an arrest warrant,

are required by the United States Constitution or the Minnesota Constitution to obtain a

search warrant to enter a third party’s home to arrest the subject of the arrest warrant.

Because we conclude that a search warrant is not required, we affirm.

       In 2015, appellant Leona Rose deLottinville was arrested and charged by complaint

with two felonies: fifth-degree possession of methamphetamine and storing

methamphetamine paraphernalia in the presence of a child. In ordering deLottinville’s

pretrial release, the district court imposed conditions that she not possess or consume

alcoholic beverages or any mood-altering drugs, and that she be subject to random testing.

DeLottinville acknowledged that a violation of the conditions of release could result in her

arrest. When she failed several random tests, the State applied for an arrest warrant. The

district court found probable cause that deLottinville had violated the conditions of her

release and issued a warrant for her arrest. DeLottinville does not challenge the lawfulness

of the arrest warrant.

       Five days later, responding to a tip, officers went to the residence of deLottinville’s

boyfriend, D.R., in Grove City. D.R. lived in an apartment in the lower level of his parents’

house. Upon arriving, one officer spoke with D.R.’s mother at the front door while the

other officer walked around to the back door to prevent anyone from fleeing. At the back

of the house, the officer looked through a glass patio door and saw deLottinville. He

opened the unlocked door, went inside, and arrested her.


                                              2
      While arresting deLottinville, the officer saw marijuana and a bong on a countertop.

There is no dispute that the items were in plain view. Later that day, law enforcement

obtained a search warrant for D.R.’s apartment and discovered marijuana,

methamphetamine, hydrocodone pills, and drug paraphernalia.              The State charged

deLottinville with two counts of fifth-degree possession of a controlled substance,

Minn. Stat. § 152.025, subd. 2(a)(1) (2016); and possession of drug paraphernalia,

Minn. Stat. § 152.092 (2016).

      On a motion to suppress, the district court ruled that deLottinville’s arrest was illegal

because the warrant for her arrest did not authorize police to enter D.R.’s apartment. The

district court suppressed all fruits of the arrest and dismissed the charges. The court of

appeals unanimously reversed, adopting the reasoning of the United States Court of

Appeals for the Eighth Circuit in United States v. Clifford, which held that a guest in a

home does not have a greater expectation of privacy than the homeowner under the Fourth

Amendment. State v. deLottinville, 877 N.W.2d 199, 204-05 (Minn. App. 2016) (citing

664 F.2d 1090, 1092-93 (8th Cir. 1981)). We granted review to decide whether either the

United States Constitution or the Minnesota Constitution requires that the evidence be

suppressed.

                                             I.

      When reviewing a pretrial order on a motion to suppress evidence, we review the

district court’s factual findings under a clearly erroneous standard and its legal

determinations de novo. See State v. Lugo, 887 N.W.2d 476, 483-85 (Minn. 2016).




                                              3
       The Fourth Amendment to the United States Constitution states that “no Warrants

shall issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.” U.S. Const.

amend. IV.     Fourth Amendment rights are “personal” and “may not be vicariously

asserted.” Alderman v. United States, 394 U.S. 165, 174 (1969). As relevant here, standing

to bring a Fourth Amendment claim hinges on whether deLottinville has “a legitimate

expectation of privacy in the invaded place.” Rakas v. Illinois, 439 U.S. 128, 143 (1978).

The parties agree that an overnight guest such as deLottinville has a legitimate expectation

of privacy in her host’s home. See Minnesota v. Olson, 495 U.S. 91, 98 (1990).

       The Supreme Court has not directly addressed the issue in this case, but two of its

decisions set the boundaries of the legal analysis. In Payton v. New York, 445 U.S. 573

(1980), the Court announced that police may enter into the “dwelling in which the suspect

lives” to execute an arrest warrant. Id. at 603. The Court reasoned, “If there is sufficient

evidence of a citizen’s participation in a felony to persuade a judicial officer that his arrest

is justified, it is constitutionally reasonable to require him to open his doors to the officers

of the law,” even though “an arrest warrant requirement may afford less protection than a

search warrant requirement.” Id. at 602-03. The Court explicitly reserved the question of

whether the same holds true when the subject of an arrest warrant is believed to be present

in another person’s home. Id. at 583.

       The question Payton left open was explored, but not answered, in Steagald v. United

States, 451 U.S. 204 (1981). In Steagald, armed with an arrest warrant, police entered a

third party’s home to arrest a guest. Id. at 206. While police searched for the guest inside


                                               4
the home, they found evidence incriminating the homeowner. Id. at 206-07. The Court

held that, with regard to the homeowner’s Fourth Amendment rights, the arrest warrant for

the guest did not justify entry into and search of the home. Id. at 216. The crux of the

Court’s reasoning was that, unlike a search warrant, an arrest warrant does not contain “a

showing of probable cause to believe that the legitimate object of a search is located in a

particular place.” Id. at 213. Thus, the homeowner’s “only protection from an illegal entry

and search was the agent’s personal determination of probable cause.” Id. But the Court

again confined its holding, limiting it to a challenge raised by “a person not named in the

warrant.” Id. at 212.

       In a nutshell, Payton describes the Fourth Amendment rights of a homeowner

subject to an arrest warrant, while Steagald explains the rights of a homeowner when police

execute an arrest warrant for a guest. But the Supreme Court has not yet defined the Fourth

Amendment rights of those in deLottinville’s position: guests subject to an arrest warrant.

       We conclude that Payton sets the ceiling on a guest’s Fourth Amendment rights. A

guest should not receive any greater Fourth Amendment protection when outside her home

than when inside it. The home is “first among equals” under the Fourth Amendment,

representing the “very core” of a person’s constitutional protections. Florida v. Jardines,

___ U.S. ___, ___, 133 S. Ct. 1409, 1414 (2013) (quoting Silverman v. United States,

365 U.S. 505, 511 (1961) (internal quotation marks omitted)). Yet Payton held that it is

constitutionally reasonable for police to enter a person’s own home when police have an

arrest warrant for that person. Payton, 445 U.S. at 602. Because Fourth Amendment rights




                                            5
are at their apex in one’s own home, it necessarily follows that the subject of an arrest

warrant enjoys no greater protection as a guest in another’s home.

       In other words, it is a person’s status as the subject of the arrest warrant, not whether

the person is in her own home or the home of another, that is decisive under Payton’s logic.

Here, police lawfully obtained an arrest warrant for deLottinville and entered the home

knowing that she was there, so their entry did not violate her Fourth Amendment rights.

       Federal circuit courts almost universally agree. Of the ten circuit courts that have

addressed this issue, nine have held that a guest’s Fourth Amendment rights are not violated

by police entry into another’s home to arrest a guest under a lawful arrest warrant. See

Clifford, 664 F.2d at 1093; see also United States v. Bohannon, 824 F.3d 242, 250-52 (2d

Cir. 2016); United States v. Hollis, 780 F.3d 1064, 1068-69 (11th Cir.), cert. denied, 136 S.

Ct. 274 (2015); United States v. Jackson, 576 F.3d 465, 468 (7th Cir. 2009); United States

v. Kern, 336 F. App’x 296, 298 (4th Cir. 2009) (unpublished); United States v. McCarson,

527 F.3d 170, 172-73 (D.C. Cir. 2008); United States v. Pruitt, 458 F.3d 477, 482 (6th Cir.

2006); United States v. Agnew, 407 F.3d 193, 197 (3d Cir. 2005); United States v.

Underwood, 717 F.2d 482, 484 (9th Cir. 1983). These decisions repeat a simple maxim:

“A person has no greater right of privacy in another’s home than in his own.” Underwood,

717 F.2d at 484. Only the First Circuit has disagreed, and then only provisionally,

assuming without deciding that a suspect can challenge the search of another’s home during

an arrest. United States v. Weems, 322 F.3d 18, 23 n.3 (1st Cir. 2003).

       The few state supreme courts that have addressed the issue are in accord with the

heavy weight of federal authority. The Massachusetts Supreme Judicial Court allowed


                                               6
entry without a search warrant to arrest a guest under both the Fourth Amendment and

Article 14 of the Massachusetts Declaration of Rights, echoing federal circuit courts in

stating that “[i]t would produce an unacceptable paradox to afford the subject of an arrest

warrant greater protection in the home of another than in his or her own home.”

Commonwealth v. Tatum, 992 N.E.2d 987, 992-93 (Mass. 2013) (citation and internal

quotation marks omitted). Supreme courts in Pennsylvania and Rhode Island came to the

same conclusion under the Fourth Amendment. Commonwealth v. Stanley, 446 A.2d 583,

586-87 (Pa. 1982); State v. O’Dell, 576 A.2d 425, 427 (R.I. 1990). We are aware of no

state supreme court decision to the contrary.

       In deciding that a search warrant is not required to enter a third party’s home, we

have not overlooked the argument that such a decision does not fully protect the privacy

rights of the homeowner. We understand that a homeowner might well be surprised and

distressed to learn that police may enter at any time to arrest a guest. See Steagald, 451 U.S.

at 213 (reasoning that an arrest warrant “did absolutely nothing to protect petitioner’s

privacy interest in being free from an unreasonable invasion and search of his home”). Nor

do we discount Steagald’s warning of a “potential for abuse”: police using arrest warrants

as a pretext to enter homes when they lack probable cause of illegal activity. Id. at 215.

       But there is no indication in this case of any such abuse; deLottinville was visible

to the officer before he entered the home. And the question of what rights the homeowner

may have in such a situation is not before us. See Hollis, 780 F.3d at 1068; United States

v. Buckner, 717 F.2d 297, 300 (6th Cir. 1983) (suggesting a third-party homeowner may

pursue a civil rights claim). This case concerns only a guest’s constitutional rights, and a


                                                7
guest in a home cannot “vicariously assert[]” the rights of the homeowner. Alderman, 394

U.S. at 174. Here, law enforcement’s entry and search resulted in charges against only the

guest, not the homeowner.

       DeLottinville argues that the Supreme Court’s decision in Olson, 495 U.S. at 100,

compels police to obtain both an arrest warrant and a search warrant in these circumstances.

We disagree. In Olson, the defendant sought to suppress a statement he made following

law enforcement’s warrantless entry into another’s home to arrest him. Id. at 94. The

Court held that, as an overnight guest, Olson had a legitimate expectation of privacy in the

home. Id. at 98-99. Because law enforcement entered the home without any warrant, the

entry violated Olson’s Fourth Amendment rights. Id. at 93-94.

       Unlike in Olson, deLottinville was the subject of an arrest warrant. Olson merely

confirms that deLottinville had an expectation of privacy; it says nothing about the effect

of a lawful arrest warrant. Therefore, we conclude that law enforcement’s entry into

another’s home to arrest deLottinville did not violate her Fourth Amendment rights.

                                            II.

       DeLottinville contends that even if the Fourth Amendment does not require

suppression, Article I, Section 10 of the Minnesota Constitution does. We disagree.

       The text of Article I, Section 10 of the Minnesota Constitution mirrors the Fourth

Amendment. 1 We are “free to interpret the Minnesota Constitution as affording greater

protection against unreasonable searches and seizures than the United States Constitution.”


1
       We have described the language of Article I, Section 10 and the Fourth Amendment
as “textually identical” despite some differences in punctuation between the two
provisions. State v. McMurray, 860 N.W.2d 686, 689 n.1 (Minn. 2015) (citation omitted).

                                             8
State v. Askerooth, 681 N.W.2d 353, 361 (Minn. 2004). “[W]hen we reach a clear and

strong conviction that there is a principled basis for greater protection of the individual

civil and political rights of our citizens under the Minnesota Constitution, we will not

hesitate to interpret the constitution to independently safeguard those rights.” Kahn v.

Griffin, 701 N.W.2d 815, 828 (Minn. 2005).

       When we interpret Article I, Section 10, we consider the Supreme Court’s Fourth

Amendment jurisprudence to be “of persuasive, although not compelling, authority.” In re

Welfare of B.R.K., 658 N.W.2d 565, 577 (Minn. 2003) (citing State v. Harris, 590 N.W.2d

90, 97 (Minn. 1999)). We have given independent meaning to Article I, Section 10 when

we have had a principled reason to do so. 2

       On the subject of whether both an arrest warrant and a search warrant are required

to enter a third party’s home to arrest a guest, we see no principled basis to apply the

Minnesota Constitution to depart from overwhelming federal precedent and unanimous,


2
        See, e.g., State v. Davis, 732 N.W.2d 173, 181-82 (Minn. 2007) (holding, in the
absence of Supreme Court precedent, that a dog sniff in a hallway outside an apartment
constitutes a search requiring a reasonable, articulable suspicion of criminal activity); State
v. Carter, 697 N.W.2d 199, 212 (Minn. 2005) (holding that a dog sniff of an area outside
a storage unit was an unreasonable search under Article I, Section 10, despite being
reasonable under the Fourth Amendment, when officers lacked a reasonable, articulable
suspicion of criminal activity); Askerooth, 681 N.W.2d at 362-63 (holding, contrary to
Atwater v. City of Lago Vista, 532 U.S. 318 (2001), that a search or seizure during a traffic
stop must be reasonable under Article I, Section 10 even when a minor law has been
violated); B.R.K., 658 N.W.2d at 576-77 (holding, in the absence of Supreme Court
precedent, that short-term social guests have a reasonable expectation of privacy under
Article I, Section 10); Ascher v. Comm’r of Public Safety, 519 N.W.2d 183, 187 (Minn.
1994) (holding, contrary to Michigan Dep’t of State Police v. Sitz, 496 U.S. 444 (1990),
that roadblocks that indiscriminately stop all drivers in an effort to apprehend drunk drivers
violate Article I, Section 10); In re Welfare of E.D.J., 502 N.W.2d 779, 782-83 (Minn.
1993) (holding, contrary to California v. Hodari D., 499 U.S. 621 (1991), that a person is
seized under Article I, Section 10 when he reasonably concludes he is not free to leave).

                                              9
although limited, state supreme court precedent. There is nothing in our constitution’s text

or history, or in our state’s case law 3 or tradition, that requires that both types of warrants

be issued to arrest a guest present in another’s home. We decline to adopt a rule that

provides greater protection for a guest than a homeowner in the execution of a lawful arrest

warrant.   DeLottinville is correct that, in B.R.K., invoking both constitutions, we

suppressed the fruits of an entry and search involving a short-term social guest. 658

N.W.2d at 580. But in that case, law enforcement had neither a search warrant nor an arrest

warrant, and B.R.K. was found hiding in the home. Id. at 569. In this case, the police had

an arrest warrant and entered the home only after seeing the subject of the warrant.

       Accordingly, we hold that neither the Fourth Amendment nor Article I, Section 10

requires police to obtain a search warrant before entering a home to arrest a guest who is

the subject of a lawfully issued arrest warrant.

       Affirmed.




3
       In two cases decided shortly after Steagald, we made conflicting statements—in
dicta—about the issue presented in this case. Compare State v. Miller, 316 N.W.2d 23, 28
(Minn. 1982) (suggesting that an arrest warrant for an overnight guest is sufficient to enter
a third party’s home), with State v. Patricelli, 324 N.W.2d 351, 354 n.2 (Minn. 1982)
(suggesting that a search warrant is necessary to enter a third party’s home to execute an
arrest warrant for a visitor).
                                            10
                                       DISSENT

CHUTICH, Justice (dissenting).

       The majority extends the holding of Payton v. New York, 445 U.S. 573 (1980), to

allow police officers to enter a presumptively innocent third-party’s home bearing only an

arrest warrant for an overnight guest and a reason to believe that the guest is present in the

host’s home. This unwarranted extension of Payton fails to apply later Fourth Amendment

precedents and fails to protect the right of a host from unreasonable governmental intrusion

into the sanctity of her home, a right at the “very core” of the Fourth Amendment.

Silverman v. United States, 365 U.S. 505, 683 (1961). Because the principles articulated

in Payton; Steagald v. United States, 451 U.S. 204 (1981); and Minnesota v. Olson, 495

U.S. 91 (1990), require that the Steagald search-warrant protection afforded to a host be

extended to an overnight guest as well, even a guest subject to a valid arrest warrant, I

respectfully dissent.

       I acknowledge at the outset that the weight of federal authority holds otherwise. 1

And I further acknowledge that the “simple maxim” relied upon by the majority seems




1
        As the dissent in Commonwealth v. Tatum notes: “This view . . . is not without its
critics.” 992 N.E.2d 987, 998 n.7 (Mass. 2013) (Lenk, J., dissenting); see United States v.
Weems, 322 F.3d 18, 23 n.3 (1st Cir. 2003); United States v. Underwood, 717 F.2d 482,
486 (9th Cir. 1983) (en banc) (Skopil, J., dissenting); State v. Schofield, 331 S.E.2d 829,
841 (W.V. 1985) (McGraw, J., dissenting).
        In addition, key federal circuit cases on this issue were decided well before
Minnesota v. Olson determined that overnight guests have an expectation of privacy in
their host’s homes. See United States v. Buckner, 717 F.2d 297 (6th Cir. 1983);
Underwood, 717 F.2d 482; United States v. Clifford, 664 F.2d 1090 (8th Cir. 1981). Later
courts generally followed those earlier cases with little further analysis. See, e.g., United
States v. Jackson, 576 F.3d 465, 468 (7th Cir. 2009) (citing Underwood, 717 F.2d at 483-
84); United States v. Agnew, 407 F.3d 193, 197 (3d Cir. 2005) (same).
                                            D-1
sensible at first blush: “A person has no greater right of privacy in another’s home than in

his own.”    But the majority’s maxim downplays several key principles of Fourth

Amendment jurisprudence: the different judicial protections that flow from an arrest

warrant and a search warrant and their centrality to the result in Payton; Steagald’s concern

with preventing—not just redressing—unlawful police intrusion into the privacy of a third

party’s home; and Olson’s determination that an overnight guest has a reasonable

expectation of privacy in the host’s premises.

       Black-letter law states that, in the absence of exigent circumstances or consent,

police must acquire a search warrant to enter a home. Steagald, 451 U.S. at 212; see also

Johnson v. United States, 333 U.S. 10, 14-15 (1948). Payton created a narrow exception

to this general rule. It held that police may enter the home of a suspect without a search

warrant if they have a warrant for the suspect’s arrest and reason to believe that the suspect

is inside. 445 U.S. at 603. The Court reasoned:

       If there is sufficient evidence of a citizen’s participation in a felony to
       persuade a judicial officer that his arrest is justified, it is constitutionally
       reasonable to require him to open his doors to the officers of the law. Thus,
       for Fourth Amendment purposes, an arrest warrant founded on probable
       cause implicitly carries with it the limited authority to enter a dwelling in
       which the suspect lives when there is reason to believe the suspect is within.

Id. at 602-03 (emphasis added). Notably, this analysis emphasizes that the exception

applies when the suspect’s home is being searched. Although probable cause existed to

arrest Payton, police could not enter his house to arrest him without an arrest warrant

because “[t]he purpose of the decision was not to protect the person of the suspect but to

protect his home from entry in the absence of a magistrate’s finding of probable cause.”

Olson, 495 U.S. at 95.

                                             D-2
       The holding in Payton makes sense because the first and most likely place to find

the subject of an arrest warrant is in her home. See United States v. Underwood, 717 F.2d

482, 490 (9th Cir. 1983) (en banc) (Skopil, J., dissenting) (“An arrest warrant expressly or

impliedly names one’s home as the place where one may be found.”). Stated another way,

a judicial finding of probable cause to arrest the suspect implicitly serves as probable cause

to enter the suspect’s home to search for her. See Steagald, 451 U.S. at 214 n.7 (“Because

an arrest warrant authorizes the police to deprive a person of his liberty, it necessarily also

authorizes a limited invasion of that person’s privacy interest when it is necessary to arrest

him in his home.”). But, as Steagald held, “This analysis . . . is plainly inapplicable when

the police seek to use an arrest warrant as legal authority to enter the home of a third party

to conduct a search.” Id.

       The central holding of Steagald is that a search warrant is required to protect the

privacy rights of a home’s resident, even if police have an arrest warrant for the resident’s

guest. 451 U.S. at 216. In Steagald, the homeowner was arrested, along with the guest

who was the subject of the arrest warrant. The homeowner challenged the absence of the

search warrant. Id. at 206-07. The Court held that the arrest warrant did not protect the

homeowner’s privacy interest, because although the officers believed that the subject of

the arrest warrant was inside, this belief “was never subjected to the detached scrutiny of a

judicial officer.” Id. at 213.

       The majority distinguishes Steagald, stating that deLottinville cannot vicariously

assert the privacy rights of her host. See, e.g., Alderman v. United States, 394 U.S. 165,




                                             D-3
174 (1969). But recitation of this rule oversimplifies the legal relationship between host

and guest and minimizes the later holding of Olson, 495 U.S. at 91.

       In Olson, the Court held that the defendant’s status as an overnight guest provided

him with a reasonable expectation of privacy, and that exigent circumstances did not

authorize unwarranted police entry into the home. 2 Id. at 98, 101. The Court noted that a

houseguest “is there with the permission of his host, who is willing to share his house and

his privacy with his guest.” Id. at 99 (emphasis added). In Minnesota v. Carter, the Court

held that two guests in the home of another did not have a reasonable expectation of privacy

because they were there for mere hours, to package cocaine, a commercial enterprise. 3

525 U.S. 83, 90-91 (1998). The Court emphasized the fleeting relationship between the

guests and the host, as compared to the facts in Olson: “There is no suggestion that they

had a previous relationship with [the resident] . . . . Nor was there anything similar to the

overnight guest relationship in Olson to suggest a degree of acceptance into the household.”

Id. at 90.

       The Court’s reasoning in Olson and Carter shows that the guest’s reasonable

expectation of privacy flows from the Fourth Amendment rights of the host. See Carter,

525 U.S. at 107 (Ginsburg, J., dissenting) (“The power to exclude implies the power to


2
       The majority asserts that Olson merely established that an overnight guest has a
reasonable expectation of privacy and does not consider the effect of an arrest warrant for
the guest. Although the search in Olson was conducted without any warrant, this factual
distinction does not authorize the court to ignore the essential finding that a host may share
his reasonable expectation of privacy with a guest. See Olson, 495 U.S. at 99.
3
      Still, five justices agreed in Carter that “as a general rule, social guests will have an
expectation of privacy in their host’s home.” Carter, 525 U.S. at 102 (Kennedy, J.,
concurring); see id. at 103 (Breyer, J., concurring); id. at 106-07 (Ginsburg, J., dissenting).
                                             D-4
include.”). The benchmark for the privacy rights of a guest must be the privacy rights of

the host. Professor LaFave’s analysis supports this interpretation: “[T]he analysis in Olson

lends considerable support to the . . . conclusion that the visitor can also object to the

absence of a Steagald-required search warrant.” 6 Wayne R. LaFave, Search & Seizure

§ 11.3(b) (5th ed. 2012) (footnotes omitted).

       The host’s constitutional right to privacy is meaningless if it cannot prevent

unwarranted intrusions into the home. The Fourth Amendment is “ ‘designed to prevent,

not simply to redress, unlawful police action.’ ” Steagald, 451 U.S. at 215 (quoting Chimel

v. California, 395 U.S. 752, 765 n.12 (1969)). Steagald’s search-warrant requirement

becomes toothless if the resident is the only party entitled to assert its protection. To

actually deter police from violating Steagald, the remedy must outweigh the tactical

advantage of a violation. But as Judge Skopil explained in a dissent to the Ninth Circuit’s

decision in Underwood,

       [s]ince police who enter a dwelling to effect an arrest presumably are
       searching for the subject, not for evidence that may incriminate others who
       may live there, they will have little, if any, incentive to obtain a search
       warrant if the suspect cannot challenge the entry. On the other hand, the
       owner of the home will not have occasion to challenge an unlawful entry
       except in the unusual case where the police come upon plain-view evidence
       that incriminates the owner.

717 F.2d at 491; accord Commonwealth v. Tatum, 992 N.E.2d 987, 996-97 (Mass. 2013)

(Lenk, J., dissenting).




                                            D-5
       Although more zealous residents might bring section 1983 claims for unwarranted

invasions of their privacy, civil cases are not likely to deter unreasonable searches and

seizures. 4 As the Court explained in Steagald:

       If suppression motions and damages actions were sufficient to implement the
       Fourth Amendment’s prohibition against unreasonable searches and
       seizures, there would be no need for the constitutional requirement that in the
       absence of exigent circumstances a warrant must be obtained for a home
       arrest or a search of a home for objects. We have instead concluded that in
       such cases the participation of a detached magistrate in the probable-cause
       determination is an essential element of a reasonable search or seizure.

451 U.S. at 215-16. The majority’s decision will leave citizens largely unprotected when

they exercise their right to shelter overnight guests.

       The majority, to its credit, acknowledges that today’s decision creates a potential

for abuse. This potential for abuse is not merely theoretical; in Steagald, the Court noted

an extreme example in which police used two arrest warrants as authority to search 300

homes. 451 U.S. at 215 (citing Lankford v. Gelston, 364 F.2d 197 (4th Cir. 1966)).

Minnesotans would certainly be surprised to realize that the police can enter their homes

at any time with nothing more than an arrest warrant for an overnight guest, or even a short-




4
        See Thomas Y. Davies, The Supreme Court Giveth and the Supreme Court Taketh
Away: The Century of Fourth Amendment “Search and Seizure” Doctrine, 100 J. Crim. L.
& Criminology 933, 1030 (2010) (“The Burger Court majority effectively barred use of
injunctions to enforce Fourth Amendment restraints. The Rehnquist Court majority also
effectively barred enforcement through damage lawsuits brought against state or local
officers under § 1983 or against federal officers under the parallel Bivens doctrine. In
particular, Justice Scalia’s 1987 majority opinion in Anderson v. Creighton made it
virtually impossible for a plaintiff to overcome the qualified immunity defense . . . if issues
involving flexible standards or fact-based issues such as probable cause or reasonableness
were involved—as they typically are in search and seizure cases.” (footnotes omitted)).
                                              D-6
term social guest. 5 Yet this unreasonable intrusion is the practical result of expanding

Payton to limit the rights of overnight guests.

       For these reasons, I conclude that deLottinville was entitled to a finding by a neutral

magistrate of probable cause to believe that she was inside the home. This requirement

would protect the privacy interests of unwitting hosts in their homes, and it would not

unduly burden law enforcement officials. As the Steagald court noted, the inconvenience

of obtaining a search warrant “does not increase significantly when an outstanding arrest

warrant already exists.” 451 U.S. at 222. The time required to obtain a search warrant will

not endanger public safety, especially in light of “technological developments that enable

police officers to secure warrants more quickly.” Missouri v. McNeely, ___ U.S. ___, ___,

133 S. Ct. 1552, 1563 (2013); see also id. at ___, n.4, 133 S.Ct. at 1562 n.4 (citing, inter

alia, Minnesota rules enabling use of electronic communications in warrant procedures).

And law enforcement, in addition to the courts, would benefit from the certainty of a bright-

line rule rather than the opaque “reason to believe” standard. Underwood, 717 F.2d at 491

(Skopil, J., dissenting) (“[T]he majority rule creates a difficult question for police in

determining when to get a search warrant.”).

       In conclusion, I agree with Justice Ginsburg that “people are not genuinely ‘secure

in their . . . houses . . . against unreasonable searches and seizures,’ U.S. Const. Amdt. 4,




5
       Consider, for example, grandparents who invite their college-aged grandson and
several of his friends to stay for Thanksgiving. The grandparents and the grandson do not
know that one of his friends has an outstanding arrest warrant, but a third person alerts the
police that the suspect is present in the grandparents’ home. Under the majority’s holding,
by authority of an arrest warrant only, the police may enter the grandparents’ home without
knocking, even during Thanksgiving dinner.
                                              D-7
if their invitations to others increase the risk of unwarranted governmental peering and

prying into their dwelling places,” Carter, 525 U.S. at 108 (Ginsburg, J., dissenting). The

majority erects an unnatural wall between the privacy rights of a host and the privacy rights

of an overnight guest, treating them as separate even though they are inextricably linked.

Because I believe that the majority’s holding runs counter to the principles underlying

Payton, Steagald, and Olson, I respectfully dissent. 6




6
        Because I conclude that the Fourth Amendment affords overnight guests the
protection of a search warrant before police officers may enter the home of a third-party to
arrest them, I do not address deLottinville’s alternative argument invoking the protections
of Minnesota’s Constitution.
                                            D-8